DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V, Fig. 11 (Claims 8-16) in the reply filed on January 7th 2022 is acknowledged. 
The requirement is deemed proper and is therefore made FINAL

	Claims Status:
	Claims 1-16 are pending.
	Claims 1-7 are withdrawn from consideration.
	Claims 8-16 are being examined as follow:

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
In claim 11, the limitation “a airflow” in line 2 should change to “an airflow”.  
In claim 14, the limitation “the laser beam” in line 7 should change to “the auxiliary laser beam”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “laser cutting mechanism” in claims 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism" coupled with functional language “perform laser cutting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “laser cutting mechanism" has been described in Paragraph 0037 cited: “…The laser cutting mechanism 12 is stationary so that the position of the laser cutting mechanism 12 is fixed. Moreover, the laser cutting mechanism 12 has a movable laser head 121, a projection source 122 is arranged inside the laser head 121, and the projection source 122 can project a laser beam 123 to form a projection path 124. As shown in FIG. 2B, the projection path 124 is arranged with a first reflector 125, a second reflector 126, and a focusing lens 127. In the present embodiment, the first reflector 125 is assembled with a first swing driving source 128 and is driven by the first swing driving source 128 to swing in a first direction D1; the second reflector 126 is assembled with a second swing driving source 129, and can be driven by the second swing driving source 129 to swing in a direction D2 which is different from the direction D1. Furthermore, the focusing lens 127 is stationary and makes the laser beam 123 continuously focus on a certain point…”.
Claim limitation “feeding mechanism” in claims 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “Mechanism" coupled with functional language “drives the workpiece…; generate movement information…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “feeding mechanism" has been described in Paragraph 0037 cited: “…The feeding mechanism 11 can drive an object to move, and has a first tension roller 111 and a second tension roller 112 spaced apart from the first tension roller 111…”, however, there is no disclosure how the feeding mechanism generate movement information, even an operator or human involvement can be interpreted.
Claim limitation “computing mechanism” in claims 8 and 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism" coupled with functional language “perform calculation…;transmits …; reduce path section….” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “computing mechanism" has been described in Paragraph 0037 cited: “…the computing mechanism 13 is electrically connected to the laser cutting mechanism 12 …” as some kind of device or process that involve electrical connection, and there is no other disclosure of how and what in the “computing mechanism” perform the cited functional languages, even an operator or human involvement can be interpreted.
Claim limitation “suction mechanism” in claims 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism" coupled with functional language “sucks the airflow…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “suction mechanism" has been described in Paragraph 0017 cited: “…sucks the airflow…” and 0037 cited: “…the suction mechanism 16 are located on the front and rear sides of the feeding mechanism 11 respectively…”,  as some kind of device or process that generate suction of air, and there is no other disclosure of how and what in the “suction mechanism” perform the cited functional languages, even an operator or human involvement can be interpreted.
Claim limitation “adsorption mechanism” in claims 12 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism" coupled with functional language “generates an adsorption airflow….” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “adsorption mechanism" has been described in Paragraph 0018 cited: “…generates an adsorption airflow…” and 0037 cited: “…the adsorption mechanism 14 is located below the feeding mechanism 11…” as some kind of device or process that generate adsorption airflow, and there is no other disclosure of how and what in the “adsorption mechanism” perform the cited functional languages, even an operator or human involvement can be interpreted.   

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8
Claim limitation “feeding mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure how and what being used in the “feeding mechanism” that is capable to generate movement information and transmit movement information to anything. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “computing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure how and what being used in the “computing mechanism” that is capable to calculate and generate delay information. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The limitations “…the feeding mechanism generates movement information corresponding to moving speed…” in line 6 and “…where a cutting path and the movement information generated by target pattern …” in line 9-10 are indefinite, it is unclear what generated the “movement information”, the “feeding mechanism” or the “target pattern
The limitation “the projection direction of the laser beam” in line 24 is insufficient antecedent basis for this limitation in the claim.
In claim 10: 
the limitation “the moving direction of the workpiece” in line 3 is insufficient antecedent basis for this limitation in the claim.
Claim limitation “computing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure how and what being used in the “computing mechanism” that is capable to reduce path section. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 11, Claim limitation “suction mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure how and what being used in the “suction mechanism” that is capable to generate suck the airflow. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 12, Claim limitation “adsorption mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and There is no disclosure how and what being used in the “suction mechanism” that is capable to generate suck the airflow. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 14: 
The limitation “the bottom surface of the workpiece” in line 4 is insufficient antecedent basis for this limitation in the claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (US2009/0212033A1), in view of Zik et al (US2003/0047695A1).
	Regarding claim 8, Beck discloses a laser cutting method (method 100, fig. 11), allowing a laser cutting mechanism (first laser heads 30, fig.2) with a fixed position and a fixed auxiliary laser cutting mechanism (second laser head 30, fig.2) with a fixed position sequentially perform laser cutting on a moving workpiece (a continuous strip 16, fig.2) to form a target pattern (refer to the shape of cut-out 20 fig.2), the method (method 100, fig. 11) comprising 
a feeding setting step (feeding step 106, fig.11), where a feeding mechanism (refer to the whole conveyor structure that responsible of moving the continuous strip 16, such as pins 9, pin slab 11, conveyor support frame 12, pin conveyor 14, entry pin roller assembly 40, second pin roller assembly 42, reel 44, pinch rollers 46, fig.2) drives the workpiece (a continuous strip 16, fig.2) to move at a moving speed (refer as Paragraph 0043 cited: “…Each of the pair of pinch rollers 46 rotate at a velocity substantially equal to a velocity of travel (that is, up to 150 feet/minute or 50 meters/minute or more) of the pin conveyor 14…”), wherein the feeding mechanism (refer to the whole conveyor structure that responsible of moving the continuous strip 16, such as pins 9, pin slab 11, conveyor support frame 12, pin conveyor 14, entry pin roller assembly 40, second pin roller assembly 42, reel 44, pinch rollers 46, fig.2) generates movement information (refer to in-line inspection step 138, fig.11) corresponding to the moving speed and transmits the movement information (refer to Paragraph 0063 cited: “…A sensor measures any lateral shift of the strip by measuring the distance between a centerline of the pin conveyor 14 and a strategic registration mark placed on the strip 16. The in-line inspection step 138 sends any measurement of offset to the program controller, which recalculates the operating parameters of step 114. The real-time adjustments are communicated to the controller, which commands, in step 118, altered movements of the laser beams and the gantries to compensate for the varying amounts of camber…”) to a computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 ); 
a path planning step (operator perform step 110 and computer-aided program calculate and produce operating parameter 114, fig.11), where a cutting path and the movement information generated by the target pattern (refer to the shape of cut-out 20 fig.2)  (operator perform step 110, fig.11, and refer to Paragraph 0060 cited: “…the operator performs step 110 to download computer-aided-design information specific to the part being produced…”) are provided to the computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 ), the computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 ) performs calculation on the cutting path and the movement information (refer to , computer-aided program calculate and produce operating parameter 114) to generate a compensation cutting path (cutting path for first laser head 30, fig.2) and an auxiliary compensation cutting path (cutting path for second laser head 30, fig.2) (refer as each individual cutting path that send to respective laser head 30, fig.2), and the computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 ) transmits the compensation cutting path (cutting path for first laser head 30, fig.2) to the laser cutting mechanism (first laser heads 30, fig.2), and then transmits the auxiliary compensation cutting path (cutting path for second laser head 30, fig.2) to the auxiliary laser cutting mechanism (Second laser heads 30, fig.2) (refer as each individual cutting path for each different laser head in fig.2, because each individual cutting path are different); 
a time compensation step (refer as the part that calculate the cutting path for second laser head, and delay cutting between first laser head and second laser head 30 in fig.2), where distance information (the location of each smaller area/portion 34, fig.2) indicating the distance (the distance of each smaller area/portion 34, fig.2) between the laser cutting mechanism (first laser heads 30, fig.2) and the auxiliary laser cutting mechanism (second laser heads 30, fig.2) is provided to the computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 ), wherein the computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 ) performs calculation on the movement information and the distance information to generate delay information (refer as smaller area/portion 34, fig.2), and transmits the delay information (refer as smaller area/portion 34, fig.2) to the auxiliary laser cutting mechanism (Second laser heads 30, fig.2); 
refer to the first laser head 30 performing cutting, fig.2), where the laser cutting mechanism (first laser heads 30, fig.2) first projects a laser beam (refer as the laser beam from the first laser head 30 in fig.2) onto the workpiece (a continuous strip 16, fig.2) that is moving at the moving speed, and continuously changes the projection location of the laser beam (refer to the laser head moving in fig.2) projecting onto the workpiece (a continuous strip 16, fig.2) through the compensation cutting path (refer to the cutting path for the first laser head 30 in fig.2), so that the workpiece (a continuous strip 16, fig.2) is cut by the laser beam to form a semi-finished object (the area of perimeter portion 36, fig.2); and a laser re-cutting step (refer to the laser cutting performing by second laser head 30 in fig.2), where the auxiliary laser cutting mechanism (second laser head 30 in fig.2) projects an auxiliary laser beam (refer to the laser beam form the second laser head 30 in fig.2) onto the semi-finished object (the area of perimeter portion 36, fig.2) through the delay information (refer as smaller area/portion 34, fig.2) after completing the laser cutting step (cutting stage 120, fig.11), and continuously changes the projection location (refer to the laser head moving in fig.2) of auxiliary laser beam projecting onto the semi-finished object (the area of perimeter portion 36, fig.2) through the auxiliary compensation cutting path (refer to the cutting path for the second laser head 30 in fig.2),  so that the semi-finished object (the area of perimeter portion 36, fig.2) is cut by the auxiliary laser beam (refer to the laser beam form the second laser head 30 in fig.2) to form the target pattern (refer to the shape of cut-out 20 fig.2).

    PNG
    media_image1.png
    508
    630
    media_image1.png
    Greyscale


	Beck does not disclose continuously changes the projection direction of the laser beam for the laser cutting mechanism and the auxiliary laser cutting mechanism.
	Zik discloses continuously changes the projection direction of the laser beam for a laser head (dual moving mirror system 10, fig.1).

    PNG
    media_image2.png
    493
    655
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Beck’s multiple laser cutting mechanism with multiple Zik’s dual moving mirror system, in order to provide a smaller and compact laser cutting mechanism that do not have large moving laser head support structures and also reduce the vibration that generated by the momentum of the large moving laser head support structures, such that reduce in size and reduce in the rate of wear and damage of equipment.  

	Regarding claim 9, the modification of Beck and Zik discloses substantially all features set forth in claim 8, Beck does not disclose the projection path of the laser beam is arranged with a fixed focusing lens and two reflectors capable of swinging, and wherein one of the reflectors swings along a first direction and the other swings along a second direction different from the first direction.
	Zik discloses the projection path (pattern 44, fig.1) of the laser beam (beam 16, fig.1) is arranged with a fixed focusing lens (one of the lens in focus optics 28, fig.1) and two reflectors (mirrors 30, fig.1) capable of swinging (refer to fig.1 the movement of mirrors 30), and wherein one of the reflectors (mirrors 30, fig.1) swings along a first direction (refer to “X-carrier” on mirrors 30, fig.1) and the other swings along a second direction (refer to “Y-carrier” on mirrors 30, fig.1) different from the first direction (refer to “X-carrier” on mirrors 30, fig.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Beck’s multiple laser cutting mechanism with multiple Zik’s dual moving mirror system, in order to provide a smaller 

	Regarding claim 10, the modification of Beck and Zik discloses substantially all features set forth in claim 8, Beck further discloses the path planning step (operator perform step 110 and computer-aided program calculate and produce operating parameter 114, fig.11), the computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 ) divides the cutting path (refer to the shape of cut-out 20 fig.2) into at least two path sections (refer to the different cutting path in each different smaller area/portion 34 in fig.2) with different routes (refer to each different cutting path have different starting point in each smaller area/portion 34 in fig.2) according to the moving direction of the workpiece (a continuous strip 16, fig.2), and the computing mechanism (refer as the whole processes form operator perform step 110, computer-aided program calculate and produce operating parameter 114, controller receive operating parameters 116, controller send instructions 118, fig.11 )  reduces the path section (refer to each cutting path section is only a section of the complete cutting path of the workpiece in fig.2)  through the movement information (refer to in-line inspection step 138, fig.11) to form the compensation cutting path (cutting path for first laser head 30, fig.2) and the auxiliary compensation cutting path (cutting path for second laser head 30, fig.2).

Regarding claim 13, the modification of Beck and Zik discloses substantially all features set forth in claim 9, Beck further discloses the method further comprise a tension adjustment step (foregoing step 106, fig.11), where two tension rollers (refer to pinch rollers 46 for entry pinch roller assembly 40 and second pinch roller assembly 42, fig.2) are provided, and the two tension rollers (refer to pinch rollers 46 for entry pinch roller assembly 40 and second pinch roller assembly 42, fig.2) are separately wound with a part of the workpiece (a continuous strip 16, fig.2), such that the two tension rollers (refer to pinch rollers 46 for entry pinch roller assembly 40 and second pinch roller assembly 42, fig.2) jointly tighten the workpiece (a continuous strip 16, fig.2) (refer to abstract: “…A pair of pinch rollers cooperates with each pinch roll assembly to apply tension to the strip traveling…”).

	Regarding claim 16, the modification of Beck and Zik discloses substantially all features set forth in claim 8, Beck already disclosed the laser cutting mechanism and the auxiliary laser cutting mechanism are separately arranged.
Beck does not disclose wherein the laser cutting mechanism and the auxiliary laser cutting mechanism are separately arranged with a laser head and a projection source inside the laser head, wherein the two projection sources each can selectively move close to or away from the workpiece, so that the projection sources can synchronously move toward the workpiece.
	Zik further discloses  wherein the laser cutting mechanism (dual moving mirror system 10, fig.1) is arranged with a laser head (dual moving mirror system 10, fig.1) and a projection source (linear translator26, fig.1) inside the laser head (dual moving mirror system 10, fig.1), wherein the projection source (linear translator26, fig.1) can selectively move web material 34, fig.1), so that the projection sources (linear translator26, fig.1) can synchronously move toward the workpiece (web material 34, fig.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Beck’s multiple laser cutting mechanism with multiple Zik’s dual moving mirror system, in order to provide a smaller and compact laser cutting mechanism that do not have large moving laser head support structures and also reduce the vibration that generated by the momentum of the large moving laser head support structures, such that reduce in size and reduce in the rate of wear and damage of equipment.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (US2009/0212033A1), in view of Zik et al (US2003/0047695A1) and further in view of Damikolas (US6191382B1).
	Regarding claim 11, the modification of Beck and Zik discloses substantially all features set forth in claim 8, Beck and Zik does not discloses where a blower generates an airflow, and the airflow flows toward the workpiece being cut by the laser beam, wherein a suction mechanism sucks the airflow, and thus debris formed by cutting the workpiece with the laser beam is guided by the airflow to be removed.
	Damikolas discloses where a blower (air filter blower 90, fig.4) generates an airflow (air knife 95, fig.4), and the airflow (air knife 95, fig.4) flows toward the workpiece (moving web 22, fig.4) being cut by the laser beam (refer to the laser beam of the scanner 42, fig.2), wherein a suction mechanism (exhaust vents 98 and 100, fig.4) sucks the airflow (air knife 95, fig.4), and thus debris (refer as “vapors and dust” in abstract citing: “…an input and output ventilation system is provided to remove the vapors and/or dust that may be generated by the laser cutting on the feed stock …”) formed by cutting the workpiece (moving web 22, fig.4) with the laser beam (refer to the laser beam of the scanner 42, fig.2) is guided by the airflow (air knife 95, fig.4) to be removed.

    PNG
    media_image3.png
    335
    412
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck method with where a blower generates an airflow, and the airflow flows toward the workpiece being cut by the laser beam, wherein a suction mechanism sucks the airflow, and thus debris formed by cutting the workpiece with the laser beam is guided by the airflow to be removed, as taught by Damikolas, in order to provide an input and output ventilation system to remove vapors and dust that maybe generated by the laser cutting on the workpiece (refer to abstract cited: “…an input and output ventilation system is provided to remove the vapors and/or dust that may be generated by the laser cutting on the feed stock.…”)

	
Claims 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (US2009/0212033A1), in view of Zik et al (US2003/0047695A1) and further in view of O’Connor (US2009/0031870A1).
	Regarding claim 12, the modification of Beck and Zik discloses substantially all features set forth in the claim 8, Beck and Zik does not disclose an adsorption mechanism generates an adsorption airflow on the moving workpiece, and the workpiece retains a planar form.
	O’Connor discloses an adsorption mechanism (refer to fig.23, such as fan negative pressure 322) generates an adsorption airflow (refer to Paragraph 00125 citing: “…the fan 322 evacuates the chamber 314 through an aperture 330 and provides a negative pressure and vacuum to the surface 304a1 via the apertures 306…”) on the moving workpiece (web 104, fig.23), and the workpiece (web 104, fig.23) retains a planar form (refer to the plane of the air table 304, fig.23) (refer to Paragraph 0125 cited: “…when the valve 324 is open, the fan 322 evacuates the chamber 314 through an aperture 330 and provides a negative pressure and vacuum to the surface 304a1 via the apertures 306. When the valve 324 is open, the negative pressure is greater than the positive pressure provided by the fan 316 and overcomes the positive pressure to provide a vacuum through the apertures 306. This vacuum facilitates holding the web 104 against the surface 304a1 and providing tension or resistance against movement of the web 104, which feature is described later…”).

    PNG
    media_image4.png
    500
    632
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Beck’s method with an adsorption mechanism generates an adsorption airflow on the moving workpiece, and the workpiece retains a planar form, as taught by O’Conner, in order to provide tension and/or resistance against movement of the web (refer to Paragraph 0125).

Regarding claim 14, the modification of Beck and Zik discloses substantially all features set forth in claim 8, Beck further discloses wherein the feeding setting step (feeding step 106, fig.11) further comprises, where when the feeding mechanism (refer to the whole conveyor structure that responsible of moving the continuous strip 16, such as pins 9, pin slab 11, conveyor support frame 12, pin conveyor 14, entry pin roller assembly 40, second pin roller assembly 42, reel 44, pinch rollers 46, fig.2) drives the workpiece (a continuous strip 16, fig.2) to move. wherein the laser re-cutting step (refer to the laser cutting performing by second laser head 30 in fig.2) is further followed by a scrap (cut-out 20, fig.8A) removing step (refer to the process at  scrap conveyor 48 that removal of cut -out 20 and/or after scrap conveyor  48) , where the scrap (cut-out 20, fig.8A) is separated from the workpiece (a continuous strip 16, fig.2), so that the scrap (cut-out 20, fig.8A) formed by cutting the workpiece (a continuous strip 16, fig.2) through the laser beam (refer to the laser beam form the second laser head 30 in fig.2) are separated from the target pattern (the shape of the cut-out 20, fig.2).
Beck and Zik does not disclose a plastic film is synchronously moved by the feeding mechanism for attaching to the bottom surface of the workpiece.
	O’Connor discloses a plastic film (release liners 130, 132 and 134, fig.8A) is synchronously moved (refer to synchronously movement of nip roller 126 with the web 104, fig.8A) by the feeding mechanism (refer to “feeding step/feeding mechanism” annotated in fig.8A) for attaching to the bottom surface (bottom surface 110, fig.8a) of the workpiece (web 104, fig.8A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck’s method with a plastic film is synchronously moved by the feeding mechanism for attaching to the bottom surface of the workpiece, as taught by O’Connor, in order to provide protective layer to the covered surface material and increase the product shelve life before the usage.

	Regarding claim 15, the modification of Beck, Zik and O’Connor discloses substantially all features set forth in claim 14, Beck, Zik or O’Connor does not explicitly disclose an object positioning step before the scrap removing step, of which a positioning film is attached to the top surface of the workpiece in a state where the workpiece is 
	However, O’Conner discloses attached a release linier at the bottom surface.
	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attach release linier for the top surface of the workpiece too, in order to provide the same protection to the top surface and obtain the same benefit of protection and increasing the shelve life before the usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bucklew et al (US2011/0073576A1) discloses a method that laser processing a moving web with movement information.
Kaji (US2003/0116545A1) discloses a cutting method that use two laser head and also calculate delay information for the second laser.
KIM et al (US2016/0263705A1) discloses a laser cutting method for a moving web that use two swinging mirrors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        March 10th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761